UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1874



ADONICA Q. HULL,

                                              Plaintiff - Appellant,

          versus


BALTIMORE CITY COMMUNITY COLLEGE; AFSCME 92,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-01439-WDQ)


Submitted: November 21, 2006              Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adonica Q. Hull, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Adonica    Q.    Hull   appeals     the    district      court’s   order

dismissing as untimely filed her employment discrimination action.

We   have      reviewed    the    record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Hull v. Baltimore City Cmty. Coll., No. 1:06-cv-01439-WDQ

(D. Md. July 5, 2006).           We dispense with oral argument because the

facts    and    legal     contentions      are    adequately      presented    in   the

materials       before    the    court     and    argument      would   not   aid   the

decisional process.



                                                                              AFFIRMED




                                         - 2 -